Citation Nr: 1737472	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for breast cancer.

2.  Entitlement to service connection for residuals of breast cancer.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  Although the March 2006 rating decision that denied service connection for breast cancer was final, the Veteran has submitted new and material evidence to successfully reopen his claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The medical conditions of the Veteran's breast and colon involve complex and internal processes that require specialized training to competently address.

3.  The Veteran and other lay witnesses of record are not licensed medical professionals and have not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to provide competent diagnoses of complex medical conditions; thus, they are not competent to provide expert opinion evidence regarding the issues on appeal.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

4.  The Veteran has been competently and credibly diagnosed with breast cancer and colon cancer.

5.  The Veteran was presumptively exposed to contaminated drinking water because he served at Camp Lejeune for more than 30 days.  See 38 C.F.R. § 3.307(a)(7)(iii).

6.  The competent and credible medical evidence of record, to include an April 2011 VA examination, attributed the Veteran's colon cancer to his lengthy history of smoking, rather than his limited presumed exposure to carcinogens during active duty service; therefore, the criteria to establish service connection for colon cancer have not been met.  See 38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(7)(iii) (2016).

7.  Although the April 2011 VA examiner attributed the Veteran's colon cancer to smoking, he was essentially unable to cite an affirmative cause of his breast cancer, aside from the presumptive exposure to carcinogens during active duty service; therefore, affording the Veteran the benefit of the doubt, the criteria to establish service connection for breast cancer have been met.  See 38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307(a)(7)(iii) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).


ORDER

The petition to reopen the service connection claim for breast cancer is granted. 

Service connection for residuals of breast cancer is granted.

Service connection for colon cancer is denied. 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


